Title: To Benjamin Franklin from Andrew Limozin, 4 October 1784
From: Limozin, Andrew
To: Franklin, Benjamin


				
					Most honored Sir
					Havre de Grace 4th. October 1784
				
				It is my duty to apply to your Excellency to reclaim Your recommendation for the unjust arrest made on the American ship the Marianne Captn. Archd Carroll now in this Harbour, belonging at present to Messrs. William Alexander & C of Richmond in Virginia, for reason of a dispute between the said Master & his Second Mate during the Voyage he made before this. The said Master hath Sent his Petition to your Excellency by which it will be easy to know thoroughly the Matter, & to perceive that the Judge was not intitled to give orders to lay an arrest upon the ship. Because that second mate hath shipp’d himself in America as the remainder of the Ships Crew, he hath sign’d the Articles as the others, by which he Submitted himself to the American Laws, which are intirely unknown to the Judge of the admirality in

Nants being not the same as the french Laws. If that complainant hath any demands to form against Carroll & his owners he ought to Sue them in Virginia where they reside & the Judge of admirality ought not to have the least inspection in the matter nor yet the least authority to Stop an American Ship for Such purpose.—
				I take the freedom to beg of Your Excellency to get an order from Monsieur Le Marechal de Castries for the Admirality officers of Havre de Grace, that they may give immediate liberty to Archibald Carroll to Sail directly with his ship which is partly loaded for Norfolk in Virginia. She is quite ready for Sailing.
				I have the honor to remain with the most respectfully regard Your Excellency’s Most obedient & Very humble Servant
				
					
						Andw Limozin
					
					His Excellency Dr. Benjn Franklin Ambassador of the United States of America to His Most Christian Majesty Passy near Paris
				
			